The Disciplinary Commission filed its recommendation on January 16, 1989. Respondent was notified that his Notice of Appeal was due within ten (10) days of the service upon him of the Notice of Filing Commission Report. Respondent did not file a Notice of Appeal and the matter was submitted on the record. The Court has reviewed the record in this matter, and judgment is accordingly rendered as follows:
IT IS ORDERED that the recommendation of the Disciplinary Commission of the Supreme Court of Arizona in the matter of MICHAEL G. BOOSE is approved.
IT IS ORDERED that MICHAEL G. BOOSE be suspended from the practice of law for a period of eight (8) months from the date of January 9, 1990, in connection with the above-referenced matters.
IT IS FURTHER ORDERED that pursuant to Rule 63(a), Rules of the Supreme Court of Arizona, MICHAEL G. BOOSE
shall notify all of his clients within ten (10) days from the date hereof, of his inability to continue to represent them and that they should promptly retain new counsel, and he shall promptly inform this Court of his compliance with this Order as provided by Rule 63(d), Rules of the Supreme Court of Arizona.
IT IS FURTHER ORDERED that Respondent’s readmission to the practice of law be conditioned upon his compliance with Rule 71(d) and Rule 71(g), Rules of the Supreme Court of Arizona.
IT IS FURTHER ORDERED that pursuant to Rule 53(e)(3), Rules of the Supreme Court of Arizona, judgment be entered against MICHAEL G. BOOSE for the costs and expenses incurred by the State Bar of Arizona in the amount of EIGHT HUNDRED NINETY-NINE AND 90/100 DOLLARS ($899.90), plus interest, to be repaid to the State Bar prior to the filing of an application for reinstatement to the State Bar.